—Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 20, 1997, which ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
There is substantial evidence in the record to support the *911Unemployment Insurance Appeal Board’s conclusion that, during part of the period that claimant was collecting unemployment insurance benefits, he was not totally unemployed because he was president and 50% shareholder of an ongoing corporation. The business involved looking after the homes of vacationers and was created with joint family funds after claimant’s former employment ended under nondisqualifying circumstances. According to claimant, almost all work for the business was performed by his wife and he only created the corporation with the help of his attorney to get group health insurance for his family. Although it is apparent that the business was not in full operation during the relevant time period and that claimant’s corporate activities were minimal, this does not preclude a finding that claimant was not totally unemployed and that he ultimately stood to gain financially from the business (see, Matter of Monroe [Sweeney], 235 AD2d 886; Matter of De Martino [Hudacs], 186 AD2d 854, 855).
Cardona, P. J., Crew III, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.